PER CURIAM.
In the court below C. F. Roth was indicted for embezzling and converting to his own use money paid by the United States to him as committee of Charles E. Siglin, a lunatic and a former member of the military forces of the government. Jury was waived, the defendant tried, found guilty, and sentenced, the trial judge holding: “From the evidence in this ease I have no doubt that the money came lawfully into the defendant’s possession as committee for Charles E. Siglin, lunatic, and that he wrongfully appropriated a large part of that money to his own use.” We have carefully studied the proofs, with the result that we find no error in the rulings, findings, and sentence of judgment.
The defendant’s appeal is therefore dismissed, and the judgment below affirmed.